Bell, J.
1. Where goods are stolen and deposited by the thief in a warehouse, their delivery by the warehouseman to the depositor or his transferee, after notice of the theft and of the true ownership of the property, renders the warehouseman liable to the owner as for a conversion. 30 Am. & Eng. Enc. Law, 58; 27 R. C. L. 983, 1001.
2. Where an actual conversion of property is shown, no demand is necessary as a condition precedent to its recovery by the owner. Miller v. Wilson, 98 Ga. 567, 569 (25 S. E. 578, 58 Am. St. R. 319); Sappington v. Rimes, 21 Ga. App. 810 (95 S. E. 316); Merchants & Miners Trans. Co. v. Moore, 124 Ga. 482 (52 S. E. 802); 27 R. C. L. 1000.
3, In the present trover action the evidence was sufficient to identify the property and to show the plaintiff’s title thereto, as well as the value of it. The evidence would furtheT have authorized the inference that after the property had been stolen by a third person and deposited in the defendants’ warehouse, and after notice to the defendants of the plaintiff’s claim, the defendants delivered the property to a transferee of the depositor who had stolen it. In these circumstances, a verdict in favor of the plaintiff would have been warranted, and the court erred in directing a verdict in favor of the defendants.

Judgment reversed.


Jenlcins, P. J., and Stephens, J., concur.